Case 4:19-cv-01491 Document 25 Filed on 08/23/19 in TXSD Page 1 of 1

Case Number: H-19-1491

Style: State Farm Mutual Automobile Insurance Company, and State
Farm County Mutual Insurance Company of Texas v. M.D.
Nooruddin S. Punjwani, Pain Alleviation & Interventional
Meds, LLC n/k/a Pain Alleviation & Interventional Needs,
PLLC, Barketali M. Roopani, Anil B. Roopani, and
Sohail B. Roopani

 

 

Appearances: PLEASE PRINT CLEARLY
Counsel: Representing:
Jared T. Heck Plaintiffs
Sammy Ford Dr. Punjwani
Ebad Khan Pain Alleviation & Inter-

 

ventional Needs, Sohail
Roopani, Anil Roopani,
Barketali Roopani

 

 

 

 

 

 

Lauren McCubbin (phone) Defendants
Date: August 23, 2019 Time: 2:45 P.M. / 3:10 P.M.
Court Reporter: Law Clerk: N. Bronnimann

 

ORDER / DOCKET ENTRY

(EW) Minutes of RULE 16 SCHEDULING CONFERENCE:

1. [X] Docket Control Order entered.

2. [ ] The parties will complete all discovery required for
purposes of Alternative Dispute Resolution, including
mediation, within days, and no later than

will advise the Court of the identity of a mediator to whom
they jointly agree that this case can be referred for
mediation.

 

At the request of Defendants, it is ORDERED that the commencement
of discovery is temporarily stayed pending further decision by this
Court either on the pending motions or on the Court’s own
initiative if it determines that the stay should be lifted.

The Clerk will file this entry and mail copies to all parties.

    

Ewing Werl ; 1 .
United States District Judge
